 1   MARTE J. BASSI, ESQ. (SBN 130882)
     mbassi@behblaw.com
 2   JOSEPH B. ADAMS, ESQ. (SBN 194964)
     jadams@behblaw.com
 3   BASSI, EDLIN, HUIE & BLUM LLP
     500 Washington Street, Suite 700
 4   San Francisco, CA 94111
     Telephone:    (415) 397-9006
 5   Facsimile:    (415) 397-1339
 6   Attorneys for Defendant
     PARKER-HANNIFIN CORPORATION
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   WILLIAM KUNTZ and MARY KUNTZ,                  )       Case No. 2:19-cv-00752-JAM-KJN
                                                    )
12                   Plaintiffs,                    )       ORDER ON STIPULATION FOR
                                                    )       DISMISSAL WITH PREJUDICE OF
13             vs.                                  )       DEFENDANT PARKER-HANNIFIN
                                                    )       CORPORATION
14   JOHN CRANE INC., et al.,                       )
                                                    )
15                   Defendants.                    )
                                                    )
16                                                  )
                                                    )
17
18             PURSUANT TO STIPULATION, IT IS SO ORDERED. All claims against Defendant
19   PARKER-HANNIFIN CORPORATION are hereby dismissed with prejudice, pursuant to Rule
20   41 of the Federal Rules of Civil Procedure.
21
22
23   Dated: 3/2/2020                                         /s/ John A. Mendez____________
                                                             John A. Mendez
24                                                           United States District Court Judge
25
26
27
28
     2773984



                                                        1
               [PROPOSED] ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT PHC
